Citation Nr: 0902400	
Decision Date: 01/23/09    Archive Date: 01/29/09

DOCKET NO.  06-00 347A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for diabetes mellitus, and, if 
so, whether service connection should be granted.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Cory L. Carlyle, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1970 to July 
1973, from January 1976 to July 26, 1979, and from July 29, 
1979 to October 1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision of the 
RO in Oakland, California, which denied a petition to reopen 
the claim for service connection for diabetes mellitus.

The veteran testified before the undersigned at an August 
2008 hearing at the RO, a transcript of which has been 
associated with the file.  

Finally, an appeal consists of a timely filed Notice of 
Disagreement (NOD) in writing, and, after a Statement of the 
Case has been filed, a timely filed Substantive Appeal, or 
Form 9.  See 38 C.F.R. § 20.200 (2008).  The veteran 
submitted a valid NOD in August 2005 as to three issues: 
right knee degenerative joint disease (DJD), left knee DJD, 
and diabetes mellitus.  See id. § 20.201 (2008).  On his 
January 2006 Form 9, however, the veteran specified he was 
appealing only the denial of the petition to reopen a claim 
of service connection for diabetes mellitus.  See id. § 
20.202 (2008).  The Board notes that neither the veteran nor 
his representative discussed any issue but the petition to 
reopen the claim for service connection for diabetes mellitus 
at the August 2008 Travel Board hearing, nor did they 
disagree with the characterization that this appeal concerned 
only that issue.  The Board concludes the veteran has 
perfected an appeal only as to the diabetes mellitus claim.  
See id. § 20.200, 20.202.  

The merits of the claim for service connection for diabetes 
mellitus is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required.


FINDINGS OF FACT

1.  The RO denied service connection for diabetes mellitus in 
January 1995; the veteran was notified of the adverse 
decision and his appellate rights and did not appeal.

2.  The veteran has presented new and material evidence, 
namely, evidence of a current diagnosis of diabetes mellitus, 
evidence of participation in a study during service, and an 
article regarding participants in that study, which warrants 
reopening of his claim.


CONCLUSION OF LAW

New and material evidence has been submitted for the claim of 
entitlement to service connection for diabetes mellitus.  38 
U.S.C. § 5108 (West 2002); 38 C.F.R. §§ 3.156(a), 3.303 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims file, and has an obligation to provide 
reasons and bases supporting this decision.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis 
below focuses on the most salient and relevant evidence and 
on what this evidence shows, or fails to show, on the claim.  
The veteran must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the claimant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

I.  Veterans Claims Assistance Act (VCAA)

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b) (2008).  VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Quartuccio 
v. Principi, 16 Vet. App. 183, 186 (2002).  In addition, 
prior to the adjudication of petitions to reopen service 
connection claims, the veteran must be given notice of the 
elements of service connection, the elements of new and 
material evidence, and the reasons for the prior denial.  
Kent v. Nicholson, 20 Vet. App. 1, 9-10 (2006).

Regardless of whether the veteran received full notice 
regarding his claim, this was not prejudicial to him because 
sufficient evidence is of record to reopen the claim.  As 
discussed in more detail below, the Board is remanding the 
merits of his claim for service connection to comply with the 
duty to assist him in developing this claim.  See  McLendon 
v. Nicholson, 20 Vet. App. 79, 81 (2006).



II.  Petition to Reopen

VA may reopen a previously and finally disallowed claim when 
"new and material" evidence is presented or secured with 
respect to that claim.  38 U.S.C.A. § 5108.  "New evidence" 
means evidence not previously submitted to agency decision 
makers, and "[m]aterial evidence" means "existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim."  38 C.F.R. § 3.156(a).  The new and 
material evidence can be neither cumulative nor redundant of 
the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.  For 
the purpose of establishing whether new and material evidence 
has been submitted, the credibility of evidence is presumed 
unless the evidence is inherently incredible or consists of 
statements that are beyond the competence of the person or 
persons making them.  See Meyer v. Brown, 9 Vet. App. 425, 
429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993); Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

Evidence of record at the time of the 1995 rating decision 
included the veteran's service medical records and a 1994 VA 
examination.  The RO denied the claim based on lack of 
diagnosis of diabetes.

The new evidence the veteran has now presented is also 
material.  The 2003 treatment records from McConnell Air 
Force Base reflect a current diagnosis of diabetes mellitus.  
See 38 C.F.R. § 3.156(a).  The record of the veteran's 
participation in an Army study and the recent paper 
discussing the study's effects on participants in that study 
are new and material insofar as they are relevant to 
establishing a possible link between the veteran's current 
disability and an in-service event or injury.  See id.; see 
also 38 C.F.R. §§ 3.303, 3.304.  On these bases, the Board 
grants the veteran's petition to reopen his claim for service 
connection for diabetes mellitus.  See 38 U.S.C. § 5107(b); 
38 C.F.R. § 3.156(a).




ORDER

The petition to reopen a claim for service connection for 
diabetes mellitus is granted.


REMAND

The Board concludes the veteran is entitled to a VA 
examination regarding diabetes mellitus.  In McLendon v. 
Nicholson, the Court held that an examination is required 
when (1) there is evidence of a current disability, (2) 
evidence establishing an "in-service event, injury or 
disease," or a disease manifested in accordance with 
presumptive service connection regulations occurred which 
would support incurrence or aggravation, (3) an indication 
that the current disability may be related to the in-service 
event, and (4) insufficient evidence to decide the case.  20 
Vet. App. 79, 81 (2006).

In this case, the evidence is insufficient to decide the 
service connection issue because there is no medical evidence 
regarding a possible nexus between the veteran's elevated 
glucose levels in service and the diagnosis of diabetes 
mellitus in late 2003.  The Board notes a chronicity of 
elevated glucose levels after discharge and continuing until 
the diagnosis of diabetes in 2003.  The Board also notes the 
veteran participated in a U.S. Army study in 1971 and that a 
recent paper, included in the veteran's file, has suggested 
participants in that study suffer from diabetes mellitus at a 
higher rate than those who did not participate in that study.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
examination to obtain a medical opinion 
as to the etiology of his diabetes 
mellitus.  The claims folder should be 
made available to the examiner for 
review.  The examiner should state 
whether it is as likely as not that:
a)	the elevated glucose levels in-
service are related to the veteran's 
subsequent diagnosis of diabetes 
mellitus, type 2, and/or; 
b)	the veteran's participation in the 
1971 study caused his diabetes, 
including exposure to any agents, 
chemical or otherwise.

The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the weight 
of medical evidence both for and against 
a conclusion is so evenly divided that it 
is as medically sound to find in favor of 
that conclusion as it is to find against 
it.  

2.  Then, the RO should readjudicate the 
claim on the merits.  If the benefit 
sought is not granted, the veteran and 
his representative should be furnished a 
Supplemental Statement of the Case and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
veteran's cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The veteran is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655 (2008).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MICHELLE L. KANE
Chief Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


